Name: Commission Regulation (EEC) No 349/90 of 9 February 1990 on the supply of cheese of the feta type to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: United Nations;  cooperation policy
 Date Published: nan

 No L 38/24 Official Journal of the European Communities 10. 2 . 90 COMMISSION REGULATION (EEC) No 349/90 of 9 February 1990 on the supply of cheese of the feta type to the World Food Programme (WFP) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, - Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3), lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 30 August 1989 on the supply of food aid to the WFP, the Commission allocated to that organization cheese of the feta type to the value of ECU 750 000 to be supplied free at port of shipment ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cheese of the feta type to the WFP in accordance with the provisions of Regulation (EEC) No 2200/87, and in particular Article 7 (3) '(h) thereof, and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370; 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . (') OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . 10. 2. 90 Official Journal of the European Communities No L 38/25 ANNEX LOT A 1 . Operation No ('): 764/89  Commission Decision of 30. 8 . 1989 2. Programme : 1988 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 I WFP 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Lebanon 6. Product to be mobilized : cheese of the feta type 7. Characteristics and quality of the goods : (2) (6) Q (8) 8 . Total quantity : maximum quantity for a total amount of ECU 750 000 9. Number of lots : one 10. Packaging and marking (9) : 500 grams (in 10-kilogram cartons) Supplementary markings on the cartons, in letters at least 2 cm high : 'ACTION N0 764/89 / LIBAN 0423900 / FROMAGE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / BEYROUTH' and OJ No C 216, 14. 8 . 1987, p. 8 (1.3.4) 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment : Ravenna 14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 17  30 . 4. 1990 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (4): 12 noon on 26. 2 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 3. 1990 (b) period for making the goods available at the port of shipment : 17  30. 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 7 500 23. Amount of the delivery security : ECU 75 000 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels : telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 12. 1 . 1990 fixed by Commission Regulation (EEC) No 69/90 (OJ No L 10, 12 . 1 . 1990, p. 8) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted No L 38/26 Official Journal of the European Communities 10. 2. 90 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. f) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. O Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate atid the monetary coefficient. The date referred to in Article 2~bf the abovementioned Regulation is that referred to in point 25 of the Annex. (6) The successful tenderer shall give the beneficiaries' representative , at the time of delivery, a health certifi ­ cate . Q The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (") Cheese of the feta type manufactured exclusively from cow's milk with a water content not exceeding 72 % by weight of the non-fatty matter and a fat content not less than 45 % but less than 48 % by weight of the dry matter. (*) The cheese must be put up in metal tins of a net content of 500 grams. The tins must be packed in 10 kilogram cartons. The tins must not be harmful to human health or cause a change in the colour, taste or odour of their contents. Once sealed, the containers must be absolutely leakproof. The tins must be strong enough and well enough packed to withstand a long journey and testing conditions.